Mr. Justice Creightor delivered the opinion of the court. 2. Principal and agent, § 179*—when undisclosed principal not entitled to benefit of contract with agents. Where a third person contracted with former owners of a coal mine for coal to apply on an account owing to him from such owners, such owners being apparently in charge of the mine at the time and such third person having no knowledge that such former owners had leased the mine to another, held in an action by the lessee against such third person for the coal furnished that a judgment in favor of plaintiff was not sustained by the evidence, the evidence clearly showing that defendant had no notice of plaintiff’s interest in the mine, and that the former owners were apparently in charge thereof in the same capacity as they were previous to the lease.